In this case appellant was convicted for violating the local option law in Montague County and his punishment fixed at confinement in the penitentiary for one year.
The Assistant Attorney General has made a motion to strike from the record the statement of facts and bills of exception of appellant for the reason that same are not filed in time. The record shows that the court adjourned on July 20, 1918, after entering an order granting to appellant sixty days from such adjournment in which to file statement of facts and bills of exception. Before the end of this sixty day period the court made an order further extending said time for filing, for an additional thirty days. The statement of facts and bills of exception were not filed until October 19, 1918, and this was clearly not within the ninety day period allowed by the court, and the motion of the State must be sustained.
An additional objection to the statement of facts is that same was not approved by the trial judge. The indictment and charge of the court, together with the remaining portions of the record show no error which we can consider, in the absence of the statement of facts and bills of exception.
The judgment of the lower court will be affirmed.
Affirmed.
                          ON REHEARING.                         March 12, 1919.